DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent Claims have been amended.

Response to Arguments
3- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 102 rejection of the pending claims as set forth in the final office action mailed on 2/07/2022. The above rejections are therefore withdrawn.

4- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claim under 35 USC 102 and under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made over Boloorian in view of Kuse (WO 2020/076402).


Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1-5, 7-9, 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Boloorian in view of Kuse (WO 2020/076402, cited by Applicants).


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


As to amended claim 1, Boloorian teaches a light detection and ranging -LIDAR- system for an autonomous vehicle, (Figs. 1-9 and Abstract, ¶ 2) the LIDAR system comprising: 
a laser source (10) that is configured to generate a laser beam (¶ 26 for ex.);
LIDAR measurement circuitry configured to use a travel time for the laser beam based on a signal representing the laser beam; the travel time representing a time of travel for which the laser beam is transmitted to an environment of the autonomous vehicle, is reflected from an object in the environment of the autonomous vehicle, and is received by the LIDAR system (¶ 2, 45, 106-109. 117-119; through input 19 and equivalents);
reference measurement circuitry configured to determine a phase of the laser source (¶ 4-6, 29-33, 46-48, 54-56, 60-65 for ex.);
noise cancellation circuitry configured to reduce phase noise from the signal representing the laser beam, at least partially based on (i) the phase of the laser source and (ii) the travel time of the laser beam, wherein the noise cancellation circuitry is configured to reduce the phase noise by delaying the phase of a reference signal portion of the laser source using the travel time to identify the phase noise for a particular time (¶ 2, 106-110 for ex.)
	Boloorian does not teach wherein the lidar measurement circuitry is configured to measure the travel time of the laser beam.
	However, in a similar field of endeavor, Kuse teaches systems and methods for precision control of microresonator in LIDAR modules (Figs. 1-21 and Abstract), wherein a similar system to that of Boloorian is used (Figs. 1, 12 for ex.) wherein the measurement circuitry of the LIDAR module is configured to measure the travel time of the laser beam (Fig. 12 and ¶ 94; using the reference interferometer)  in order to proceed to a phase correction (¶ 98 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Boloorian according to Kuse’s suggestions  so that t the lidar measurement circuitry is configured to measure the travel time of the laser beam, with the advantage of effectively cancelling the phase noise and optimizing the Lidar usage and effectively determining the real time signal phase and its corrected equivalent, and optimizing the Lidar usage (see Kuse’s ¶ 76-77 for ex.]

As to amended claim 2, the combination of Boloorian and  teaches the LIDAR system of claim 1.
Moreover, Boloorian teaches further comprising: a first interferometer configured to generate the signal representing the laser beam (¶ 37; module 58 in branch 55); and a second interferometer configured to generate the reference signal (¶ 48; around 28) wherein the signal representing the laser beam is a first beat signal, wherein the phase of the laser source is calculated from a second beat signal received from the second interferometer, wherein the laser source concurrently drives the first interferometer and the second interferometer (¶ 37, 48 for ex.).  

As to claim 3, the combination of Boloorian and  teaches the LIDAR system of claim 2.
Moreover, Boloorian teaches wherein the first interferometer combines a first local oscillator signal with an object-reflected first signal to generate the first beat signal, and wherein the second interferometer combines a second local oscillator signal with a second signal that is delayed by a fixed-length optical delay line to generate the second beat signal (¶ 24 for ex.)  

As to amended claims 4-5, the combination of Boloorian and  teaches the LIDAR system of claim 1.
Moreover, Boloorian teaches wherein the noise cancellation circuitry generates a delayed phase of the reference signal portion of the laser source with a digital delay operation; (claim 5) wherein the noise cancellation circuitry subtracts the delayed phase of the reference signal portion of the laser source from an un-delayed phase of the laser source to generate a delta phase of the laser source, wherein the delta phase of the laser source represents the phase for the particular time (Abstract, ¶ 4-5, 25, 31, 53-55, 65, 106-111, 117-119).  

As to claims 7-8, the combination of Boloorian and  teaches the LIDAR system of claim 1.
Moreover, Boloorian teaches further comprising: 53Attorney Docket No.: AUROP058-01 range calculation circuitry configured to calculate a range between the laser source and the object from a modified signal that is the signal representing the laser beam after reduction of the phase noise (Abstract, and ¶ 2, 31, 103, 106, 109, 119 for ex.); (claim 8) wherein the range calculation circuitry determines a frequency of the modified signal, wherein the frequency of the modified signal is determined based on peak amplitudes of a frequency representation of the modified signal (frequency detection is usually determined by detection the peak amplitudes of the frequency lines in the measured spectra; and ¶ 23-24, 38-41, 44-52, 57, 111-113, 120-121 for ex.).
 
As to claim 9, the combination of Boloorian and  teaches the LIDAR system of claim 1.
Moreover, Boloorian teaches wherein the LIDAR system is a frequency modulated continuous wave (FMCW) LIDAR system (¶ 1, 23-24 for ex.).  

As to amended claim 12, the combination of Boloorian and  teaches the LIDAR system of claim 1.
Moreover, Boloorian teaches wherein to measure the travel time of the laser beam, the LIDAR measurement circuitry is configured to determine a frequency of a beat 54Attorney Docket No.: AUROP058-01 signal from an interferometer, wherein the frequency of the beat signal is determined based on at least one peak amplitude of a frequency representation of the beat signal (¶ 2, 56-58, 106-110).  


8- Claims 6 , 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Boloorian and Kuse in view of Sebastian (PGPUB 2014/0269790).

As to claims 6, 10, the combination of Boloorian and  teaches the LIDAR system of claims 1 and 5.
Moreover, Boloorian teaches, wherein the reference measurement circuitry determines the phase of the laser source at least partially based on an in-phase signal and a signal received from an interferometer (¶ 24, 38-39, 29-30; interferometer 58 or interferometer from 28 for ex.).
	Boloorian does not teach expressly (Claim 6) wherein the noise cancellation circuitry multiplies a complex conjugate of the delta phase with the signal representing the laser beam to reduce the phase noise; (Claim 10) wherein the phase determined based on a quadrature signal received from the interferometer.
However, Sebastian teaches the LIDAR system (Abstract and Figs. 1-3), wherein complex signals are used to obtain phase related values, i.e. complex conjugate multiplication is obvious in the mathematical process (¶ 46-47); and wherein a quadrature signal received from an interferometer (¶ 21, 47, 50 for ex.).  
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Boloorian and Kuse according to Sebastian’s suggestions  so that the noise cancellation circuitry multiplies a complex conjugate of the delta phase with the signal representing the laser beam to reduce the phase noise; wherein the phase determined based on a quadrature signal received from the interferometer, with the advantage of effectively cancelling the phase noise and optimizing the Lidar usage and effectively determining the signal phase and its corrected equivalent, and optimizing the Lidar usage. 

As to claim 11, the combination of Boloorian, Kuse and Sebastian teaches the LIDAR system of claim 10.
Boloorian does not teach explicitly wherein to determine the phase of the laser source, the reference measurement circuitry is configured to apply an arctangent operation to the quadrature signal divided by the in-phase signal and is configured to apply an integration operation to output from the arctangent operation.  
However, Sebastian teaches manipulating Sine/Cosine (i.e. Tangent) of the phase to obtain the phase, i.e. by the inverse function arctan on the result of Sine/Cosine from the reference arm (Fig. 3 and ¶ 46-47 for ex.), in addition to using the inphase and quadrature signals for this purpose (See rejection of claim 10).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Boloorian, Kuse and Sebastian so that to determine the phase of the laser source, the reference measurement circuitry is configured to apply an arctangent operation to the quadrature signal divided by the in-phase signal and is configured to apply an integration operation to output from the arctangent operation, with the advantage of effectively determining the signal phase and its corrected equivalent, and optimizing the Lidar usage.
 
9- Claims 13-15 and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Boloorian and Kuse in view of Josefsberg et al. (PGPUB 2017/0302282).

As to amended claims 13, 17, the combination of Boloorian and Kuse teaches an autonomous vehicle control system (Figs. 1-9, Abstract and ¶ 2, 123) , a light detection and ranging (LIDAR) system including: a laser source that is configured to generate a laser beam;
LIDAR measurement circuitry, reference measurement circuitry, and noise cancellation circuitry, wherein the LIDAR measurement circuitry is configured to measure a travel time of the laser beam for which a laser beam travels between a laser source and a target, wherein the reference measurement circuitry is configured to determine a phase of the laser source, and wherein the noise cancellation circuitry is configured to reduce phase noise from the signal representing the laser beam, at least partially based on (i) the phase of the laser source and (ii) the travel time of the laser beam; and wherein the noise cancellation circuitry is configured reduces the phase noise with a delay operation applied to the phase of a reference signal portion of the laser source to identify the phase noise for a particular time, the delay having a duration of the travel time (see rejection of claim 1).
Boloorian does not teach explicitly the autonomous vehicle, which comprises: one or more processors to control the autonomous vehicle control system in response to signals output by the noise cancellation circuitry, even though the use of LIDAR systems pertains mainly to vehicles in motion, and particularly to autonomous vehicles. 
For ex., Josefsberg teaches in a similar field of endeavor a radar/Lidar detection system for autonomous vehicles with ultra low phase noise frequency synthetizers (Figs. 1-39 and Abstract), wherein autonomous vehicles such as in Figs. 33, 39, use Lidar detection system with reduced phase noise (Abstract for ex.) and where processors are employed to control the autonomous vehicle and its control system in response to signals output by the phase cancellation (¶ 4-5, 13, 55, 107, 230-245 for ex.; control of components, modules and the vehicle is used).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Boloorian and Kuse, according to Josefsberg’s suggestions so that the system is comprised by an autonomous vehicle control system inside an autonomous vehicle which comprises: one or more processors to control the autonomous vehicle control system in response to signals output by the phase cancellation circuitry, even though the use of LIDAR systems pertains mainly to vehicles in motion, and particularly to autonomous vehicles, with the advantage of effectively optimizing the Lidar usage in controlling the vehicle to find obstacles.

As to amended claims 14, 18, the combination of Boloorian, Kuse and Josefsberg teaches autonomous vehicle control system of claim 13 and the autonomous vehicle of claim 17.
Moreover, Boloorian teaches wherein the LIDAR system further comprises: a first interferometer configured to generate the signal representing the laser beam; and a second interferometer configured to generate the reference signal, wherein the signal representing the laser beam is a first beat signal, 55Attorney Docket No.: AUROP058-01wherein the phase of the laser source is calculated from a second beat signal received from the second interferometer, wherein the laser source concurrently feeds the first interferometer and the second interferometer (see the rejection of claim 2).  

As to amended claims 15, 19, the combination of Boloorian, Kuse and Josefsberg teaches autonomous vehicle control system of claim 13 and the autonomous vehicle of claim 17.
Moreover, Boloorian wherein the noise cancellation circuitry [[ is configured to generate a delayed phase of the laser source with the delay operation that is a digital delay operation (see the rejection of claim 4).  

10- Claims 16, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Boloorian, Kuse in view of Josefsberg, and further in view of Sebastian.

As to claims 16, 20, the combination of Boloorian, Kuse and Josefsberg teaches autonomous vehicle control system of claim 15 and the autonomous vehicle of claim 19.
The combination does not teach expressly wherein the noise cancellation circuitry subtracts the delayed phase of the laser source from an un-delayed phase of the laser source to generate a delta phase of the laser source, wherein the delta phase of the laser source represents the phase noise within the signal representing the laser beam, wherein the noise cancellation circuitry is configured to multiply a complex conjugate of the delta phase with the signal representing the laser beam to reduce the phase noise.
However, the combination in view of Sebastian teaches these deficiencies (See rejection of claims 5-6), with the advantage of effectively cancelling the phase noise and optimizing the Lidar usage and effectively determining the signal phase and its corrected equivalent, and optimizing the Lidar usage.


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886